DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The NPL document on the information disclosure statement filed 08/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information (e.g., an affidavit or Office action; MPEP 609.01(B)(2)(d)) or that portion which caused it to be listed.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an image forming portion (corresponding to 101 in the instant disclosure), a conveyance unit (corresponding to 211-213 in the instant disclosure), an opposed member (corresponding to 705 in the instant disclosure), a changing unit (corresponding to 707 in the instant disclosure) in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming unit comprising at least one processor configured to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to form the image on the second sheet based on the geometric characteristic controlled by the at least one processor; and control the changing unit so that the size of the gap becomes a first size when the thickness of the first sheet is a first thickness, and control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed in claim 1. Claims 2-9 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo (JP 2007143083 A) teaches a transparent member (60), a reading unit (6), an opposed member (41), and a changing unit configured to change a size of a gap (43); however, Kubo does not teach or suggest to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to form the image on the second sheet based on the geometric characteristic controlled by the at least one processor; and control the changing unit so that the size of the gap becomes a first size when the thickness of the first sheet is a first thickness, and control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed.
Watanabe et al. (US PGPub 2017/0149989 A1) teaches a reading device (36), an opposed member (1000), a changing member configured to change a size of a gap (123, 133, 134) for shading correction (paragraph [0097]); however, Watanabe et al. does not teach or suggest to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to form the image on the second sheet based on the geometric characteristic controlled by the at least one processor; and control the changing unit so that the size of the gap becomes a first size when the thickness of the first sheet is a first thickness, and control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed.
Hayakawa (US PGPub 2018/0173478 A1) teaches controlling the formation of a second image based on the image read by the image read by the reading unit (figure 6 and abstract); Hayakawa does not teach or suggest an opposed member, a changing unit, and a processor configured to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed.
Kanaya (US PGPub 2014/0079460 A1) teaches a transparent member (135b), a reading unit (133b); however, Kanaya does not teach or suggest an opposed member and a changing unit with at least one processor configured to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to form the image on the second sheet based on the geometric characteristic controlled by the at least one processor; and control the changing unit so that the size of the gap becomes a first size when the thickness of the first sheet is a first thickness, and control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed. 
Ikeda (US PGPub 2012/0013955 A1) teaches a reading unit (135), an opposed member (136), a changing unit (301) configured to change a size of the gap (figs 8-9) in order to improve shading data (paragraph [0067]); however, Ikeda does not teach or suggest to control, based on the image read by the reading unit, a geometric characteristic of an image to be formed on a second sheet by the image forming portion, wherein the image forming portion is configured to form the image on the second sheet based on the geometric characteristic controlled by the at least one processor; and control the changing unit so that the size of the gap becomes a first size when the thickness of the first sheet is a first thickness, and control the changing unit so that the size of the gap becomes a second size larger than the first size when the thickness of the first sheet is a second thickness larger than the first thickness in combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853